DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1 should begin with “A system…”. 
In claim 1 the acronym “PAF” should be within brackets. 
In claim 3, “dedicated payload attachment fitting” is recited followed by “dedicated PAF” or only “dedicated PAF” is recited as in claim 5. Recommended to use either the acronym or the full phrase and not mix the two.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the external load carrying structure must be shown or the feature(s) canceled from the claim(s).  What part that is designated as “the external load carrying structure” is not referenced in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites the term “external load carrying structure,” however it is not clear from the drawings or the specifications which part is this structure. The structure is not 
Claim 1 recites the limitation "the structural reinforcement function".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the satellite structure has a discrete number of interfaces, typically 3, 4 or more.” Not clear how many interfaces are required by the claim. Are 3, or 4, or more than 4 the required number?  
Claim 3, the claim recites "can be" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Not clear if the limitation that follows “can be” is required by the claim. Claims should be amended to recite "is" or "will be".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 3, 5 rejected under 35 U.S.C. 103 as being unpatentable over Poncet et al (10017279) in view of Bogdanov et al (20170327253).
In regards to claim 1, Poncet discloses a system including a satellite structure (Fig. 2 ref. 1) and a dedicated Payload Attaching Fitting PAF for releasable attachment to said satellite structure (Figs. 8, 9 ref. 21 “spacecraft interface structure”), 
the satellite structure comprising:
an external load carrying structure (Fig. 2, body walls refs. 3, 4, 7, 8);
Poncet does not expressly disclose as taught by Bogdanov: external vertical planar panels having internal reinforcements or embedded structures or skin thickness reinforcements (Bogdanov teaches Fig. 1 skin thickness reinforcements which are on top of box ref. 20, not referenced), 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Poncet with Bogdanov by providing skin thickness reinforcements on the external vertical planar panels in order to increase the strength of the panels. 
Poncet as combined further discloses:
each configured for exerting the structural reinforcement function of diagonal beams in a truss structure architecture (as seen in Fig. 1 of Bogdanov diagonal members provide structural reinforcement and accordingly that of trusses).

In regards to claim 3, Poncet as combined discloses the system according to claim 1, wherein the satellite structure has identical bottom and upper discrete number of interfaces allowing the stacking of two or more satellites that can be identical to each 

In regards to claim 5, Poncet as combined discloses the system according to claim 1, wherein discrete interfaces between a satellite structure and the dedicated PAF, and/or between stacked satellite structures, are identical to each other (Poncet as seen in Fig. 12, interface which is mirrored for refs 13, 15 in Figs. 2, 3) and  are each configured to be equipped with one or more electro-actuated separation devices depending on according to local mechanical loads (Poncet C9:65 “the locking means 26 comprise a magnetic member, such as an electromagnet: supplying a current makes it possible to connect the two pieces 23, 24, putting the locking devices 15 into the locked state. It is then sufficient to cut the power supply to put the locking devices 15 into the unlocked state”, Poncet further disclose Damping means 27, it would be obvious that the damping means would be based on mechanical loads that would be encountered in the interface area so as to avoid damaging adjacent satellites as this is well known in the art).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Poncet, Bogdanov as applied to claim 1 above, and further in view of Bedegrew et al (5529264).
In regards to claim 2, Poncet as combined discloses the system of claim 1, wherein the satellite structure has a discrete number of interfaces, typically 3, 4 or more,  attachment to said dedicated Payload Attaching Fitting, PAF (Poncet Fig. 3 ref. 13, 15 interfaces to couple with other satellites or adaptor ref. 21b); 
Poncet as combined dose not expressly disclose as taught by Bedegrew: and wherein the dedicated PAF is mountable on a bolted interface of the upper stage of a launch vehicle (Bedegrew teaches a PAF/payload adaptor, ref. 34, seen in Fig. 38 comprising bolt interfaces to couple to upper stage of a launch vehicle, ref. 188). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display different coupling mechanism for payloads in satellite dispensers and satellites with reinforcement features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             


/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642